Dismiss and Opinion Filed May 29, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00471-CR

                            LAVINTUS TOBIUS PERRY, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F12-58415-X

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

130471F.U05